Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Steven Douglas at 571-272-4885 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  in regard to claim 1, Applicant’s use of parenthesis in line 6 is improper and should be avoided.    Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2011/0126828) in view of Yuen (US 2010/0307332).
The Wu et al. reference discloses an electrical air filtering arrangement comprising a face mask 6, an air filter element 21, a centrifugal fan 3, a power supply 172, a housing 11, a cover 171, a UV lamp (see paragraph [0020]), a tube 151 and a strap 181.  However, the Wu et al. reference fails to explicitly disclose a circuit board associated with the electrical components 
In regard to claim 5, see wall defined by the recess 17 between the batteries 172 and fan 3 in Figure 10 of Wu et al.
In regard to claim 6, see power socket 16 in Figure 3 of Wu et al.
In regard to claims 9 and 10, see clasps 18 of Wu et al.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2011/0126828) in view of Yuen (US 2010/0307332) as applied to claim 6 above, and further in view of Goreham et al. (US 2008/0279731).
The Wu et al. reference discloses an electrical air filtering arrangement (supra) where the device is activated by rotary switch 31 to activate the device, but fails to disclose the switch as being a push-button type switch.  The Goreham et al. reference discloses another electrical air filtering arrangement having a push-button type switch 72 to activate the device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a push-button type switch as, for example, taught by Goreham et al. for the rotary type switch of Wu et al., wherein so doing would merely amount to the substitution of one type of switch for another that would work equally as well in the arrangement of Wu et al.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2011/0126828) in view of Yuen (US 2010/0307332) as applied to claim 1 above, and further in view of Haidinger et al. (US 5,505,904).
The Wu et al. reference discloses an electrical air filtering arrangement (supra), but fails to disclose louvers as claimed.  The Haidinger et al. reference discloses another electrical air filtering arrangement that utilizes louvers 28 to direct air towards the associated filter element 30.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wu et al. device to include louvers as claimed in view of the teachings of Haidinger et al. to direct air towards the associated filter element.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Goswami et al., Cabellero and Engelhard references pertain to various air filtration devices with similarities to that of Applicant’s.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#

A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Steven O. Douglas

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 




Applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649